297 F.2d 836
TEXACO, INC.,v.FEDERAL POWER COMMISSION.
No. 6889.
United States Court of Appeals Tenth Circuit.
Dec. 21, 1961.

On Petition to Review an Order of the Federal Power Commission.
Alfred C. DeCrane, Jr., Houston, Tex., for petitioner.
Howard E. Wahrenbrock.  Solicitor, and Ralph S. Spritzer, General Counsel, Federal Power Commission, Washington, D.C., for respondent.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Petition to review dismissed pursuant to agreement of counsel.